s)

Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD Page 1 of 10

United States Courts
Southern District of Texas

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS JUN 17 9070
CORPUS CHRISTI DIVISION

. David J. .
UNITED STATES OF AMERICA avidivh, Bradley, Clerk of Court

v. CRIMINAL NO. C-13-1075-S_

JORGE JUAN TORRES-LOPEZ

CO? CO) U2 OP Us Lr

MEMORANDUM OF PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Lance Watt, Assistant United States Attorney, and Defendant,
Jorge Juan Torres-Lopez, pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure,
state that they have entered into an agreement, the terms and conditions of which are as follows:

The Defendant’s Agreement

1. Defendant agrees to, plead guilty to Count ONE of the Superseding Indictment.
Count ONE charges Defendant with Conspiracy to Launder Monetary Instruments, in violation of |
Title 18, United States Code, § 1956(h). Defendant, by entering this plea, agrees that he is waiving
any right to have the facts that the law: makes essential to the punishment either charged in the
Indictment or proven to a jury or judge beyond a reasonable doubt.

Punishment Range _

2. The statutory maximum penalty for each violation of Title 18, United States Code,
§1956(h), is a term of imprisonment of not more than twenty (20) years and a fine of not more
than $500,000.00 or twice the vatue of the. monetary instrument or funds involved in the
transaction, or both. Additionally, Defendant miay receive a term of supervised release after
imprisonment of (up to) three (3) years. Title 18, United States Code, §§ 3559(a) and 3583(b).

Defendant acknowledges and understands that if he should violate the conditions of any period of
Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD_ Page 2 of 10

supervised release which may be imposed as part of his sentence, then Defendant may be
imprisoned for the entire term of supervised release, without credit for time already served on the
term of supervised release prior to such violation, Title 18, United States Code, §§ 3559(a) and
3583(e)(3). Defendant understands that he cannot have the imposition or execution of the sentence
suspended, nor is he eligible for parole. The Defendant further understands that at sentencing he
may argue for a non-guideline sentence under Title 18, United States Code, §3553(a).
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, § 3013({a)(2)(A), immediately ‘after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, 1133 N. Shoreline, Corpus Christi, Texas 78401, Attention: Finance.

- Immigration Consequences

4, Defendant recognizes.that pleading guilty may have consequences with respect to
his immigration status if he is not a citizen of the United States. Defendant understands that if he
is not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

Waiver of Appeal

5, Defendant is aware thai Title 28, United States Code, § 1291, and Title 18, United

States Code, § 3742, afford a defendant the right to appeal the conviction and sentence imposed.

Defendant knowingly and voluntarily waives the right to appeal the conviction and the sentence
Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD_ Page 3 of 10

imposed, or the manner in which the sentence was determined. Additionally, Defendant
is aware that Title 28, United States Code, § 2255, affords the right to contest or
“collaterally attack” a conviction or sentence after the conviction or sentence has become
final. Defendant knowingly and voluntarily waives the right to contest his conviction or
sentence by means of any post- conviction proceeding. In the event the Defendant files a
notice of appeal following the imposition of the sentence, the United States will assert its

rights under this agreement and seek specific performance of this waiver.

6. _— In agreeing to these waivers, Defendant is aware that a sentence has not yet
been determined by the Court. Defendant is also aware that any estimate of the possible
sentencing range under the Sentencing Guidelines that he may have received from his
counsel, the United States, or the Probation Office, is a prediction, not a promise, and such

estimate did not induce his guilty plea and is binding on neither the United States, the Probation
Office, nor the Court. The United States does not make any promise or representation concerning
what sentence Defendant will receive. Defendant further understands and agrees that the
Sentencing Guidelines are “effectively advisory” to the Court. United States v. Booker, 125 S.Ct.
738 (2005). Accordingly, Defendant understands that, although the Court must consult the
Sentencing Guidelines and must take them into account when sentencing Defendant, the Court is
not bound to follow the Sentencing Guidelines nor sentence Defendant within the calculated
guideline range.

7, ‘Defendant understands and agrees that each and all waivers contained in

the Agreement are made in exchange for the concessions made by the United States in this

Plea Agreement.
Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD Page 4 of 10

The United States’ Agreements

8. The United States agrees to each of the following:

@ If Defendant pleads guilty to Count ONE of the Superseding
Indictment and persists in that plea through sentencing, and if the Court
accepts this Plea Agreement, the United States will move to dismiss any
remaining counts of the Indictment at the time of sentencing;

(b) At the time of sentencing, the United States agrees not to oppose
Defendant’s anticipated request to the Court and the United States Probation
Office that he receive a two (2)- level downward adjustment under §
3El.1(a) of the Sentencing Guidelines should Defendant accept
responsibility as contemplated by the Sentencing Guidelines (U.S.S.G.);

eo If Defendant qualifies for an adjustment under U.S.S.G. § 3E1.1(a)
and Defendant’s offense level is 16 or greater, the United States will move
for an additional one (1)-level downward adjustment based on the
timeliness of the plea or the expeditious manner in which Defendant
provided complete information regarding his role in the offense;

@ The United States agrees to recommend a sentence of imprisonment
within the applicable: guideline range as found by the Court. The United
States will recommend a fine;

e The United States agrees to recommend to the Court that the
Defendant receive credit for all time served, including time served in
Mexico due to the United States’ extradition request for this case, in
accordance with 18 U.S.C §35835.

Agreement Binding - Southern District of
Texas Only.

9. The United States agrees that it will not further criminally prosecute
Defendant in the Southern District of Texas for. offinses arising from conduct charged in
the Indictment. This Plea Agreement binds only the United States Attorney's Office for
the Southem District of Texas and Defendant, It does not bind any other United States
Attorney. The United States will bring this Plea Agreement and the full extent of

Defendant's cooperation to the attention of other prosecuting offices if requested.
Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD Page 5 of 10

United States’ Noa-Waiver of Appeal
10. The United States reserves the right to carry out its responsibilities under

the Sentencing Guidelines. Specifically, the United States reserves the right:

@ to bring its version of the facts of this case, including its evidence file and
‘any investigative files, to the attention of the Probation Office in connection
with that office’s preparation of a presentence report;
6 to set forth or dispute sentencing factors or facts material to sentencing; _

© to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

@ to file a pleading relating to these issues, in accordance with U.S.S.G. §
6A1.2and Title 18, United States Code, § 3553(a); and

(ce) to appeal the sentence imposed or the manner in which it was determined.
Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration of
the Sentencing Guidelines, which are only advisory, as well as the provisions of Title 18,
United States Code, § 3553(a). Both the Defendant and the Government acknowledge and -
agree that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to
be imposed is within the sole discretion of the sentencing judge after the Court has
consulted the applicable Sentencing Guidelines. Defendant understands and agrees the
parties’ positions regarding the application of the Sentencing Guidelines do not bind the
Court, and that the sentence imposed is within the discretion of the sentencing judge. If
the Court should impose any sentence up to the maximum established by statute, or should |
the Court order any or all of the sentences imposed to run consecutively, Defendant cannot,
for that reason alone, withdraw a guilty plea, and will remain bound to fulfill all of the

obligations under this Plea Agreement.
Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD_ Page 6 of 10

12.

Rights at Trial
Defendant represents to the Court that he is satisfied that his attorney has

rendered effective assistance. Defendant understands that by entering into this Agreement,

he surrenders certain rights as provided in this Plea Agreement. Defendant understands

that those rights include the following:

@

©)

©

13.

If Defendant persisted in a plea of not guilty to the charges, Defendant
wouldhave the right to a speedy jury trial with the assistance of counsel.
The trial may be conducted by a judge sitting without a jury if Defendant,
the United States, and the court all agree.

At a trial, the United States would be required to present witnesses and
other evidence against Defendant. Defendant would have the opportunity
to confront those witnesses and his attorney would be allowed to cross-
examine them. In turn, Defendant could, but would not be required to,
present witnesses and other evidence on his own behalf. If the witnesses
for Defendant would not appear voluntarily, he could require their
attendance through the subpoena power of the court.

Ata trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such

refusal to testify. However, if Defendant desired to do so, he could testify
on his own behalf.

Factual Basis for Guilty Plea

Defendant is pleading guilty because he is guilty of the charges contained

in Count(s) ONE of the Superseding Indictment. If this case were to proceed to trial, the United

States could prove each element of the offense beyond a reasonable doubt. A factual basis is being

filed contemporaneously with this plea agreement and is part of this plea agreement.

14.

Breach of Plea Agreement

If Defendant should fail inany way to fulfill completely all of the obligations

under this Plea Agreement, the United States will be released from its obligations under

the Plea Agreement, and Defendant’s plea and sentence will stand. If at any time

Defendant retains, conceals or disposes of assets in violation of this Plea Agreement,

6
Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD_ Page 7 of 10

or if Defendant knowingly withholds evidence or is otherwise not completely truthful with the
United States, then the United States may move the Court to set aside the guilty plea and reinstate
prosecution. Any information and documents that have been disclosed by Defendant, whether prior
to or subsequent to this Plea Agreement, and all leads derived therefrom, will be used against
Defendant in any prosecution. |

Restitution, Forfeiture, and Fines

15. This Plea Agreement is being entered into by the United States on the basis
of Defendant’s express representation that he will make a full and complete disclosure of
all assets over which he exercises direct or indirect control, or in which he has any financial
interest. Defendant agrees not to dispose of any assets or take any action that would effect
a transfer of property in which he has an interest, unless Defendant obtains the prior written
permission of the United States.

16, Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500) by the deadline set by the United
States, or if no deadline is set, prior to sentencing. Defendant agrees to authorize the
release of all financial information requested by the United States, including, but not
limited to, executing authorization forms permitting the United States to obtain tax
information, bank account records, credit histories, and social security information.
Defendant agrees to discuss and answer any questions by the United States relating to
Defendant’s complete financial disclosure.

17. Defendant agrees to take all steps necessary to pass clear title to forfeitable
assets to the United States and to assist fully in the collection of restitution and fines,
including, but not limited to, surrendering title, executing a warranty deed, signing a

consent decree, stipulating.to facts regarding the transfer of title and the basis for the

7
Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD_ Page 8 of 10

forfeiture, and signing any other documents necessary to effectuate such transfer.

18. | Defendant agrees to waive any and all interest in any asset which is the
subject of any related administrative or judicial forfeiture proceeding, whether criminal or

civil, state or federal.

19. Defendant understands that forfeiture, restitution, and fines are separate

components of sentencing and are separate obligations.
Forfeiture

20. Defendant stipulates and agrees that the following property listed in the
indictment is subject to forfeiture: The real property located at 53 South Wind Drive,
Montgomery, TX.

21. Defendant consents to the order of forfeiture becoming final as to
Defendant immediately following this guilty plea, pursuant to Rule 32.2(b)(4)(A),
‘Fed.R.Crim.Pro.

22. Defendant waives the right to challenge the forfeiture of property in any
manner, including by direct appeal or in a collateral proceeding. |

Fines

23. Defendant understands that under the Sentencing Guidelines the Court is
permitted to order Defendant to pay a fine that is sufficient to reimburse the government
for the costs of any imprisonment or term.of supervised release, if any. Defendant agrees
that any fine imposed by the Court will.be due and payable immediately, and Defendant
will not attempt to avoid or delay payment. Defendant waives the right to challenge the

fine in any manner, including by direct appeal or in a collateral proceeding.
_
s

By: ito |

Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD_ Page 9 of 10

Complete Agreement
24. This written Plea Agreement, consisting of ten pages, including the
attached addendum of Defendant and his attorney, constitutes the complete Plea
Agreement between the United States, Defendant, and his counsel. No promises or
representations have been made bythe United States except as set forth in writing in this
Plea Agreement. Defendant acknowledges that no threats have been made against him and
that he is pleading guilty freely and voluntarily because he is guilty.

25. Any modification of this Plea Agreement must be in writing and signed

      

 

by all parties.
Filed at (d gus Oni hi , Texas, on, , 2020.
h bebal f ot
L hiew tr
JORGE JUAN TORRES-LOPEZ
Defendant
Subscribi , 2020.

 

 
  
 

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By:

 

Deputy United States District Clerk
APPROVED:

RYAN K. PATRICK
UNITED STATES ATTORNEY

Lance Watt
Assistant United States Attorney
Southern District of Texas

 
Case 2:13-cr-01075 Document 59 Filed on 06/17/20 in TXSD Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA §
§ |
Vv. § CRIMINAL NO. C-13-1075-S
§
JORGE JUAN TORRES-LOPEZ §
PLEA AGREEMENT - ADDENDUM

I have fully explained to Defendant his rights with respect to the pending Indictment. 1
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory 2nd the couri may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this

Plea Agreement with Defendant. To mv -knewledgze, Defendant’s decision to enter into this

 

6-(S-2e

 

LZ
olis Date
ttorne efendant .- 0

I have consulted with my attorney and fully understand all my rights with respect to the
Indictment pending against me. My attorney has fully explained and I understand all my rights
with respect to the provisions of the United States Sentencing Commission's Guidelines Manual

which may apply in my case. J have read and carefully reviewed every part of this Plea Agreement

 

 

 

Defendant

10
